Exhibit 10.3

AMENDMENT NO. 1

TO THE

MANAGEMENT AGREEMENT

THIS AMENDMENT NO. 1 (this “Amendment”) dated as of January 1, 2018 (the
“Effective Date”) to the Management Agreement dated as of December 1, 2015, by
and among CERES TACTICAL SYSTEMATIC L.P., (formerly known as Tactical
Diversified Futures Fund L.P.), a New York limited partnership (the
“Partnership”), CERES MANAGED FUTURES LLC, a Delaware limited liability company
(“CMF”), and THE CAMBRIDGE STRATEGY (ASSET MANAGEMENT) LIMITED, a limited
liability company incorporated in England and Wales (the “Advisor”) (as so
amended, the “Management Agreement”).

W I T N E S S E T H:

WHEREAS, the Partnership, CMF and the Advisor wish to amend the Management
Agreement to decrease the Advisor’s management fee compensation and modify the
timing of the payment of the incentive fee; and

WHEREAS, pursuant to Section 11 of the Management Agreement, the Management
Agreement may be amended by written consent of the parties.

NOW, THEREFORE, the parties agree as follows:

1. Interpretation

Capitalized and other defined terms used in this Amendment and not otherwise
expressly defined herein shall have the same respective meanings as set forth in
the Agreement. In the event of any inconsistency between this Amendment and the
Agreement, the terms of this Amendment shall prevail.

2. Amendment

 

  (a) Section 3(a) of the Management Agreement shall be deleted in its entirety
and replaced by the following:

“(a) In consideration of and as compensation for all the services to be rendered
by the Advisor to the Partnership under this Agreement, the Partnership shall
pay the Advisor (i) an incentive fee payable annually equal to 15% of New
Trading Profits (as such term is defined below) earned by the Advisor for the
Partnership (the “Incentive Fee”) and (ii) a monthly fee for professional
management services equal to 1.0% per year of the month-end Net Assets of the
Partnership allocated to the Advisor (computed monthly by multiplying the
Partnership’s Net Assets allocated to the Advisor as of the last business day of
each month by 1.0% and dividing the result thereof by 12) (the “Management
Fee”).”



--------------------------------------------------------------------------------

  (b) Section 3(d) of the Management Agreement shall be deleted in its entirety
and replaced by the following:

“(d) Annual Incentive Fees in respect of each calendar year and monthly
Management Fees shall be paid within twenty (20) business days following the end
of the period for which such fee is payable. In the event of the termination of
this Agreement as of any date which shall not be the end of a calendar year or a
calendar month, as the case may be, the annual Incentive Fee shall be computed
as if the effective date of termination were the last day of the then current
calendar year and the monthly Management Fee shall be prorated to the effective
date of termination. If, during any month, the Partnership does not conduct
business operations or the Advisor is unable to provide the services
contemplated herein for more than two successive business days, the monthly
Management Fee shall be prorated by the ratio which the number of business days
during which CMF conducted the Partnership’s business operations or utilized the
Advisor’s services bears in the month to the total number of business days in
such month.”

3. Full Force and Effect

Except as otherwise provided in this Amendment, the Management Agreement remains
unchanged and in full force and effect.

4. Counterparts; Valid Agreement

This Amendment may be executed in one or more counterparts, each of which when
so executed and delivered shall be deemed an original amendment agreement, and
all of which together shall constitute one and the same instrument. This
Amendment may be executed and delivered either in hard copy originals or in
scanned copies which, in either case, shall constitute a valid amendment
agreement.

5. Governing Law

This Amendment shall be governed by, and construed in accordance with, the laws
of the State of New York.

Remainder of page intentionally left blank

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed for and on behalf of the
undersigned as of the Effective Date.

 

CERES MANAGED FUTURES LLC By:  

/s/ Patrick T. Egan

  Name: Patrick T. Egan   Title: President & Director CERES TACTICAL SYSTEMATIC
L.P. By:   Ceres Managed Futures LLC, its general partner   By: /s/ Patrick T.
Egan                                                 Name: Patrick T. Egan  
      Title: President & Director

THE CAMBRIDGE STRAEGY (ASSET

MANAGEMENT) LIMITED

By:  

/s/ Pete Henricks

  Name: Pete Henricks   Title: CEO

 

-3-